Exhibit 10.51

ADA-ES, INC.

Amended and Restated

Refined Coal Activities

Supplemental Compensation Plan for

Employees, Contractors and Consultants of ADA-ES, Inc.

November 9, 2011

1. Establishment of the Plan. ADA-ES, Inc., by action of the Compensation
Committee of the Board of Directors (the “Administrator”), established the
“Refined Coal Activities Supplemental Compensation Plan” on April 20, 2010 and
adopted this Amended and Restated Refined Coal Activities Supplemental
Compensation Plan on November 9, 2011, with additional revisions approved on
February 20, 2012 (the “Plan”) for Company employees, consultants and/or
contractors, upon the terms and subject to the conditions set forth herein. The
Plan shall be administered by the Administrator.

2. Purpose of the Plan. The purpose of the Plan is to incent Company employees,
consultants and contractors who are actively involved with the Company’s Refined
Coal Activities (as defined herein) to work for the success of such activities.
In order to promote this purpose, the Company established the Plan under which
it will make available a pool of funds (the “Incentive Pool”) from which
payments shall be made to named, designated participants in the Plan
(“Designated Participants”) from certain amounts received by the Company from
Refined Coal Activities (as defined herein).

3. Definitions. Capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in Exhibit A hereto.

4. Establishment of the Incentive Pool. The Incentive Pool shall consist of an
amount equal to seven percent (7%), of the Net Contribution Margin received by
the Company from the Company’s Refined Coal Activities. The Net Contribution
Margin and Incentive Pool shall be calculated annually following the close of
the Company’s fiscal year for such fiscal year, in accordance with the terms and
conditions set forth herein.

5. Allocation and Payment of Incentive Pool Amounts: The Incentive Pool shall be
allocated to the following Designated Participants in the stated amounts,
provided such Persons meet the eligibility requirements set forth in Section 6
hereof:

Michael Durham, as Chief Executive Officer of the Company – 3% of the Net
Contribution Margin or 42.86% of the Incentive Pool.

Other Participant(s) – 4% of the Net Contribution Margin or 57.14% of the
Incentive Pool.

Payments of the amounts allocated to Designated Participants under the Plan
shall be made as soon as practicable following the end of each fiscal year.

 

ADA-Amended and Restated Refined Coal Activities Supplemental Compensation Plan

 



--------------------------------------------------------------------------------

6. Eligibility Requirements. In order to be eligible as an “Other Participant,”
a Person must have been a Company employee, consultant or contractor during the
fiscal year for which the designation is made. Dr. Durham shall determine the
Other Participants and the relative percentage of the Incentive Pool (out of the
57.14% allocated to Other Participants) to be allocated to each such Other
Participant, annually following the close of the Company’s fiscal year for that
fiscal year. No Person shall be entitled to any rights to any past or future
amounts payable under the Plan for any fiscal year other than the year for which
such Person is a Designated Participant.

7. Termination of Participant Status Following Designation as an Other
Participant. If Dr. Durham or any Person designated as an Other Participant is
terminated or terminates his or her employment, consulting or contracting
relationship with the Company (a “Terminated Participant”) after a designation
has been made for that Person, but prior to payment of the amounts allocated to
the Incentive Pool for a fiscal year for which the Terminated Participant has
been so designated, any amount due and owing to such Terminated Participant as
of the time of termination shall be paid to such Participant at the same time as
the next payment made to the Other Participants; provided, however, that the
Company shall be entitled to set off against any amount owed to a Terminated
Participant any amount owed or owing by the Terminated Participant to the
Company.

8. Claw-Back. Unless otherwise determined by the Administrator, if the Company
becomes obligated as of any particular date to repay, return, refund or
otherwise pay back to any Person(s) any amount that has been included in Revenue
hereunder that must be so repaid, returned, refunded or paid back (the
“Repayment Amount”), or if any amount was paid to a Designated Participant who
was at the time of such payment an Executive Officer of the Company (“Executive
Designated Participant”) in error (an “Erroneous Payment Amount”), the Company
shall deduct all amounts paid out to any Executive Designated Participant
hereunder that comprise the Erroneous Payment Amount or that were based on the
Repayment Amount (collectively the “Claw-Back Amount”) from any future amounts
payable to such Executive Designated Participant under any Company bonus or
incentive plan or program (including without limitation the Plan), if the
Claw-Bank Amount exceeds $20,000. The Company shall not otherwise be entitled to
any return of the Claw-Back Amount (i.e. it cannot offset such amounts against
future wages or request a return of such amounts from any Designated Participant
other than an Executive Designated Participant or from any Executive Designated
Participant who is not entitled to any future amounts payable under any Company
bonus or incentive plan or program).

9. Other Applicable Terms and Conditions:

(a) Payment of any amounts due to Designated Participants hereunder will be made
annually, and will not be due and payable until the Company has actually
received cash comprising the Revenue includible in the Incentive Pool for that
fiscal year.

(b) If Dr. Durham shall cease to be employed by the Company for any reason, the
amount reserved to him under the Plan shall thereafter not be included in the
Incentive Pool. The Plan Administrator shall have the authority to adopt
additional rules and regulations as it determines in its sole discretion under
the Plan and such rules and regulations shall be binding on all Designated
Participants.

 

ADA Amended and Restated Refined Coal Activities Supplemental Compensation Plan

 

2



--------------------------------------------------------------------------------

[The remainder of this page has been left blank intentionally.]

 

ADA Amended and Restated Refined Coal Activities Supplemental Compensation Plan

3



--------------------------------------------------------------------------------

Exhibit A

To

Amended & Restated

Refined Coal Activities

Supplemental Compensation Plan

Definitions:

Capitalized terms used in the Plan that are not otherwise defined in the Plan
have the definitions set forth herein:

 

  a. “Attributed Revenue” shall have the meaning set forth in Paragraph (v) of
the definition of Revenue herein.

 

  b. “Company” means ADA-ES, Inc., its wholly owned subsidiary ADA Environmental
Solutions, LLC, and any successors thereto.

 

  c. “CCS” means Clean Coal Solutions, LLC (f/k/a ADA-NexCoal, LLC) and any
successor thereto.

 

  d. “CCCS” means Clean Coal Solutions Services, LLC and any successors thereto.

 

  e. “Executive Officer” shall have the meaning set in Rule 3b-7 of the
Securities Exchange Act of 1934.

 

  f. “Net Contribution Margin” means “Revenues” (as hereafter defined) less
“Expenses” (as hereafter defined) related to Refined Coal Activities, on a
fiscal year basis at the Company level, as determined from the inception of each
Refined Coal Activity included in the Plan, as determined in accordance with the
accounting policies and practices of the Company consistently applied, and
subject to the other terms and conditions set forth herein.

For purposes of calculating the Net Contribution Margin, Revenues and Expenses
shall be determined as follows:

 

ADA Amended and Restated Refined Coal Activities Supplemental Compensation Plan

 



--------------------------------------------------------------------------------

  “Revenues” shall consist of the following:

 

  i. Payments received by the Company from the sale of Chemicals and Additives
by ADA-ES, Inc. to CCS or CCSS (or any CCS or CCSS customer) pursuant to that
certain Chemicals, Equipment and Technical Engineering Services Supply Agreement
dated as of November 3, 2006, as amended by First Amendment to Chemicals,
Equipment and Technical Engineering Services Supply Agreement dated as
October 26, 2009, as may be amended from time to time hereafter, by and between
ADA-ES, Inc. and CCS, or any similar agreement under which the Company sells
Chemicals and Additives to CCS or CCSS or any of their customers (collectively
the “Supply Agreement”), that are generated by each new CCS or CCSS customer
(including for purposes hereof any subsidiary of CCS that owns or operates a
facility that produces Refined Coal and purchases Chemical and Additives from
the Company), where such customer is added during the Plan Period.

 

  ii. Payments received by ADA-ES, Inc. from the sale of Technical Engineering
Services by ADA-ES, Inc. to CCS or CCSS (or to CCS or CCSS customers) pursuant
to the Supply Agreement that are generated during the Plan Period.

 

  iii. Distributions received by ADA-ES, Inc. from CCS arising from CCS’ cash
flows attributable to ordinary business operations during the Plan Period under
that certain Second Amended and Restated Operating Agreement of Clean Coal
Solutions, LLC dated as of May 27, 2011 by and among ADA-ES, Inc., NexGen
Refined Coal, LLC and GSFS Investments I Corp., as members, and CCS.

 

  iv. Nonrefundable royalties (or payments of a similar nature) received by the
Company for license(s) or other rights to use technology developed by the
Company for purposes of producing Refined Coal as part of a Refined Coal
Activity. If the Company receives royalties or payments that are by their terms
refundable or returnable, they shall not be included in Revenue under the Plan
until they are no longer refundable by the Company.

 

  v.

In the event of a transaction involving the sale or transfer by the Company of
an equity interest in CCS or in another entity in which the Company has an
interest and through which a Refined Coal Activity is being carried out (a “Sale
Transaction”), Revenue shall include an amount equal to the Revenue (as defined
above) attributable to the interest sold or transferred in the Sale Transaction
(the “Attributed Revenue”) for the period(s) during which such amount would
otherwise have been included in Revenue but for the Sale Transaction, and such
Attributed Revenue shall be allocated on an annual basis to the Net Contribution
Margin for the

 

ADA Amended and Restated Refined Coal Activities Supplemental Compensation Plan

2



--------------------------------------------------------------------------------

  period during which such Attributed Revenue would have been received but for
the Sale Transaction. Revenue shall not include any amounts received by the
Company for the interest being sold or transferred in the Sale Transaction. A
Sale Transaction shall not include a transaction where the sale of the interest
is for the sale of a subsidiary done for the purpose of “monetizing” the
Section 45 tax credits available for the sale of Refined Coal being produced by
a facility owned by such subsidiary.

 

  vi. Other cash payments received by the Company that are similar and
consistent with those described in paragraphs i – v in this Paragraph above
resulting from Refined Coal Activities included in the Plan in accordance with
the definition of Refined Coal Activities set forth herein.

“Expenses” shall consist of the following:

 

  i. All cash and non-cash compensation paid to consultants or contractors
engaged by the Company from the inception of each activity constituting a
Refined Coal Activity included in the Plan.

 

  ii. All cash and non-cash compensation paid to Company personnel (including
executives, consultants or contractors) for services attributable to any Refined
Coal Activity included in the Plan, from the inception of any Refined Coal
Activity (including amounts that should be so attributed as a result of the
nature of the services rendered to the Company by such Persons).

 

  iii. The costs incurred by the Company for Chemicals and Additives sold to CCS
or CCSS (or CCS or CCSS customers) under the Supply Agreement that are
attributable to each new customer added during the Plan Period (with such costs
to be matched against the Revenue included in the Net Contribution Margin that
is generated from such costs).

 

  iv. The costs of the Technical and Engineering Services sold to CCS or CCSS
(or CCS or CCSS customers) under the Supply Agreement that are attributable to
the Plan Period (with such costs to be matched against the Revenue included in
the Net Contribution Margin that is generated from such costs).

 

  v. All management and administrative costs (not otherwise included above) for
Refined Coal Activities, including without limitation (i) sales and marketing
expenses; (ii) legal and accounting expenses; and (iii) travel expenses.

 

  vi.

Other expenses incurred by the Company that are similar (and consistent) with
those described in paragraphs iii – -v in this Paragraph above, that are

 

ADA Amended and Restated Refined Coal Activities Supplemental Compensation Plan

3



--------------------------------------------------------------------------------

  attributable to any Refined Coal Activities that generate Revenue to be
included in the Plan, such that whenever Revenue is to be included in the Plan,
all corresponding expenses incurred by the Company to generate such Revenue
shall be included in Expenses for purposes of calculating the Net Contribution
Margin based on such Revenue.

Other Terms Applicable to the Determination of Revenues, Expenses, Net
Contribution Margin and the Incentive Pool:

In no event will the purchase or lease by the Company (or an affiliate of the
Company) or by CCS or an affiliate of CCS, of a Refined Coal facility from CCS
for purposes of the operation of the facility by the Company or CCS or an
affiliate of either, be deemed a Refined Coal Activity for purposes of
generating Revenue to be included in the Plan, unless such transaction has been
approved in advance as a Refined Coal Activity by the Administrator.

A Sale Transaction shall not include a sale of equity or other interests of the
Company or the sale of all or substantially all of assets of the Company that
includes as a part thereof the sale of the Company’s interest in CCS or any
other entity through which a Refined Coal Activity is being carried out, and no
Attributable Revenue shall be included in Revenue as a result of any such
transaction.

The Net Contribution Margin and Incentive Pool will be determined on a fiscal
year basis using the internal accounting reports of ADA-ES (as reflected on the
financial statements filed by the Company with the Securities and Exchange
Commission), which are generally completed during the first fiscal quarter of
the following year.

The Incentive Pool amounts that relate to Dr. Durham and Other Participants will
include only the first three full years of revenue generated by any Refined Coal
Activities customer. No amounts received from a Refined Coal Activities customer
after such customer has been a customer for more than three full years shall be
included in Revenues included in the Net Contribution Margin or the Incentive
Pool.

At any time when there is a mixture of Revenues coming from new customers and
customers that are beyond the three year period for Revenues includible in the
Net Contribution Margin, then all expenses that cannot be attributed directly to
the eligible customers will be allocated pro-rata according to the revenue
dollars generated by the customers for which amounts are included in the
Incentive Pool as compared to total revenues generated by Refined Coal
Activities.

 

ADA Amended and Restated Refined Coal Activities Supplemental Compensation Plan

4



--------------------------------------------------------------------------------

Revenue and Expenses shall not include amounts included in the net profit of the
Company generated by a consolidated subsidiary by reason of the consolidation of
such subsidiary’s financial results with those of the Company. The manner in
which the Net Contribution Margin shall be calculated to ensure that no Revenue
or Expense amounts are included more than once in calculating such Net
Contribution Margin.

 

  g. “Person,” as the context requires, means a natural person, corporation,
partnership, trust or other entity.

 

  h. “Plan” means this Amended and Restated Refined Coal Activities Supplemental
Compensation Plan, as amended from time to time.

 

  i. “Plan Period” means the period beginning on January 1, 2006 and ending on
December 31, 2013.

 

  j. “Plan Year” means the fiscal year (or portion of a fiscal year) of the
Company for which Net Contribution Margin is calculated and the Incentive Pool
determined for that period.

 

  k. “Refined Coal” has the meaning set forth in the definition of Refined Coal
Activities herein.

 

  l. Refined Coal Activities” means activities of the Company directed to the
research, development, marketing and sale of “Refined Coal” (which shall mean
coal that is treated or altered in a manner necessary to reduce the levels of
hazardous pollutants released on burning of such coal, which are presently being
carried out through CCS. For purposes of the Plan, Refined Coal Activities shall
not include any activities under that certain Development and License Agreement
between the Company and Arch Coal Inc. dated June 25, 2010, as may be amended
from time to time, pursuant to which the Company has licensed certain technology
relating to the treatment of coal. Any activity to be included as a “Refined
Coal Activity” under the Plan (other than activities between the Company and CCS
as described herein), shall be included in the Plan only if and when designated
specifically as such by the Administrator in writing.

 

  m. “Sale Transaction” shall have the meaning set forth in paragraph (v) of the
definition of Revenue herein.

 

ADA Amended and Restated Refined Coal Activities Supplemental Compensation Plan

5